Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “the one or more pane ancillary objects” in line 14 should read “the one or more ancillary objects”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 13 and19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9691163. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are obvious and broader in scope than the allowed claims.

Appl # 17238296					US 9691163
1. A method of estimating a dimension of a target object within a digital image, the method comprising: 5obtaining, by a computing device, a digital image containing the target object, a first reference object having a first fiducial pattern having a highly saturated color, and one or more ancillary objects; locating, by the computing device, the first reference object in the digital image; 10calculating, by the computing device, a pixel scale factor for the digital image based on both measured and known dimensions of the first reference object; identifying, by the computing device, the one or more ancillary objects and a corner or edge thereof in the digital image; 15locating, by the computing device, the target object in the digital image based the corner or edge of the one or more ancillary objects; and calculating, by the computing device, the dimension of the target object based on the pixel scale factor.

7. The method according to claim 1, wherein the one or more ancillary objects comprise at least one colored object.

13. A non-transitory machine readable medium having stored thereon instructions for estimating a dimension of a target object within a digital 15image comprising executable code that, when executed by one or more processors, causes the one or more processors to: obtain a digital image containing the target object, a first reference object having a first fiducial pattern having a highly saturated color, and one or more ancillary objects; 20locate the first reference object in the digital image; calculate a pixel scale factor for the digital image based on both measured and known dimensions of the first reference object; identify the one or more ancillary objects and a corner or edge thereof in the digital image; 25locate the target object in the digital image based the corner or edge of the one or more pane ancillary objects; and calculate the dimension of the target object based on the pixel scale factor.

19. The medium according to claim 13, wherein the one or more ancillary objects comprise at least one colored object.
1. A method of aiding in determining a dimension of a target object in a digital image implemented by a system comprising one or more computing devices, the method comprising: obtaining a digital image containing the target object, a reference object, and one or more pane ancillary objects; locating the reference object and one or more adhering objects in the digital image; calculating a pixel scale factor based on both measured and known dimensions of the reference object; locating the one or more pane ancillary objects and a corner or edge of at least one of the one or more pane ancillary objects in the digital image, based on a characteristic of the one or more adhering objects; locating the target object in the digital image utilizing the corner or edge of the at least one of the one or more pane ancillary objects; and calculating the dimension of the target object based on the pixel scale factor.
2. The method according to claim 1, wherein the pane ancillary object comprises a colored object.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 7-9, 13-14, 19-21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wexler et al., (US20170284799) hereafter Wexler.

1. Regarding claim 1, Wexler discloses a method (paras 0006, 0014 discloses a method) of estimating a dimension of a target object within a digital image, the method comprising:
obtaining, by a computing device, a digital image containing the target object, a first reference object having a first fiducial pattern having a highly saturated color, and one or more ancillary objects (paras 0014, 00340046-0080 and figs 1-3 and 5 shows a computing device 11 obtaining a digital image containing the target object, a first reference object having a first fiducial pattern having a highly saturated color (figs 5 reference object 178 shows a fiducial pattern (chessboard) pattern with highly saturated black color), and one or more ancillary objects (fig 5 shows one or more ancillary objects 175, 177 and 179, as recited in the claim only one is required to be met) meeting the above claim limitations); 
locating, by the computing device, the first reference object in the digital image (figs 1-3, 5 and para 0014 shows and discloses locating, by the computing device, the first reference object (i.e 132 and 178) in the digital image);
calculating, by the computing device, a pixel scale factor for the digital image based on both measured and known dimensions of the first reference object (figs 1-3, 5 and paras 0014 shows and discloses calculating, by the computing device, a pixel scale factor for the digital image based on both measured and known dimensions of the first reference object); 
identifying, by the computing device, the one or more ancillary objects and a corner or edge thereof in the digital image (figs 1-3, 5 and para 0014, 0079 and 0105 shows and discloses identifying, by the computing device, the one or more ancillary objects (134 and 179) and a corner or edge thereof in the digital image);
locating, by the computing device, the target object in the digital image based the corner or edge of the one or more ancillary objects (figs 1-3, 5 and para 0014 shows and discloses locating, by the computing device, the target object in the digital image based the corner or edge of the one or more ancillary objects (fig 5 shows one or more ancillary objects 175, 177 and 179)); and 
calculating, by the computing device, the dimension of the target object based on the pixel scale factor (figs 1-3, 5 and para 0014 shows and discloses calculating, by the computing device, the dimension of the target object based on the pixel scale factor).  

2. Regarding claim 2, Wexler discloses the method according to claim 1, wherein the one or more ancillary objects are one or more pane ancillary objects (figs 1-3, 5 and para 0014 shows and discloses wherein the one or more ancillary objects are one or more pane ancillary objects (fig 5 shows one or more pane ancillary objects 175, 177 and 179) meeting the above claim limitations).

3. Regarding claim 7, Wexler discloses the method according to claim 1, wherein the one or more ancillary objects comprise at least one colored object (figs 1-3, 5 and para 0014 shows and discloses wherein the one or more ancillary objects (fig 5 shows one or more ancillary objects 175, 177 and 179 comprise at least one colored (i.e black patterned type) object comprise at least one colored object meeting the above claim limitations).

4. Regarding claim 8, Wexler discloses the method according to claim 1, wherein the first reference object has a first feature located at a known location relative to an edge of the first reference object that is used to calculate the pixel scale factor (figs 23-24 and paras 0234 shows and discloses the reference object 506 line feature 528 located at a known location relative to an edge and para 0014 discloses the reference object used to calculate the pixel scale factor meeting the above claim limitation, fig 3 also shows the reference object 132 having the line segment feature).  

5. Regarding claim 9, Wexler discloses the method according to claim 8, wherein the first feature is a line segment (figs 23-24 and paras 0234 shows and discloses the reference object 506 line feature 528 and para 0014 discloses the reference object used to calculate the pixel scale factor meeting the above claim limitation, fig 3 also shows the reference object 132 having the line segment feature).  

6. Claim 13 is a corresponding non-transitory machine readable medium claim of claim 1. See the corresponding explanation of claim 1. Wexler Figs 1-2 and paras 0049-0051 shows and discloses a non-transitory machine readable medium storing and executing the steps.

7. Claim 14 is a corresponding medium claim of claim 2. See the corresponding explanation of claim 2. 

8. Claim 19 is a corresponding medium claim of claim 7. See the corresponding explanation of claim 7.

9. Claim 20 is a corresponding medium claim of claim 8. See the corresponding explanation of claim 8.

10. Claim 21 is a corresponding medium claim of claim 9. See the corresponding explanation of claim 9.

11. Regarding claim 25, Wexler discloses a method (paras 0006, 0014 discloses a method) of estimating at least one dimension of a target object within a digital image, captured by an image capture device, the method comprising: 
obtaining, by a computing device, the digital image, the digital image comprising the target object and one or more pane ancillary objects, wherein the one or more pane ancillary objects are colored objects (paras 0014, 00340046-0080 and figs 1-3 and 5 shows a computing device 11 obtaining a digital image containing the target object, a first reference object having a first fiducial pattern having a highly saturated color (figs 5 reference object 178 shows a fiducial pattern (chessboard) pattern with highly saturated black colored object), and one or more ancillary objects (fig 5 shows one or more pane ancillary objects 175, 177 and 179 black color patterned objects, as recited in the claim only one is required to be met) meeting the above claim limitations); 
determining, by the computing device, a distance from the image capture device used to capture the digital image to (paras 0193-0194 discloses the ratio of the distances of the ancillary object (i.e the distance of one ancillary object, due to the recital of one or more only one is required to be met) from the camera position (i.e from the image capture device used to capture digital image) meeting the above claim limitations); 
calculating, by the computing device, a pixel scale factor based on the determined distance from the image capture device to (paras 0193-0194 discloses calculating, by the computing device, a pixel scale factor based on the determined distance from the image capture device to ; 
identifying, by the computing device, the one or more pane ancillary objects and a corner or edge thereof in the digital image (figs 1-3, 5 and para 0014, 0079 and 0105 shows and discloses identifying, by the computing device, the one or more ancillary objects (134 and 179) and a corner or edge thereof in the digital image);
 locating, by the computing device, the target object in the digital image based on the identified corner or edge of the one or more pane ancillary objects (figs 1-3, 5 and para 0014 shows and discloses locating, by the computing device, the target object in the digital image based the corner or edge of the one or more ancillary objects (fig 5 shows one or more ancillary objects 175, 177 and 179));  and 
calculating, by the computing device, the at least one dimension of the target object in accordance with the pixel scale factor (figs 1-3, 5 and para 0014 shows and discloses calculating, by the computing device, the dimension of the target object based on the pixel scale factor).  

12. Regarding claim 26, Wexler discloses the method according to claim 26, wherein the one or more pane ancillary objects are highly saturated colored objects (figs 1-3, 5 and para 0014 shows and discloses wherein the one or more ancillary objects are one or more pane ancillary objects (fig 5 shows one or more black colored (highly saturated) pane ancillary objects 175, 177 and 179) meeting the above claim limitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Wexler (Single reference 103 as the “Pluralities or a second reference object, a third reference object and the fourth reference object” as claimed in claims 10-11 and 22-23 would be obvious in view of the teachings of “a reference object” 132 and 178 as seen in figs 3,5 respectively and also from disclosures in Figs 21-25 and paras 0224-0234).

13. Regarding claim 10, Wexler disclose the method according to claim 1. Wexler disclose and shows the first reference object (element 132 and 178) respectively as seen in figs 3 and 5. Wexler also discloses in para 0090 “a reference object” is an object that is used to estimate a pixel scale factor or calibration factor for the captured image. From the above teachings of Wexler “a reference object” 132 and 178 as seen in figs 3,5 respectively and also from disclosures in Figs 21-25 and paras 0224-0234” and calibrating for the digital image using the reference object as taught at para 0090, limitations as claimed in claim 10 of wherein the digital image contains a second reference object, the method further comprising: locating, by the computing device, the second reference object in the digital image; and performing, by the computing device, one or more calibrations for the digital image based on the first reference object and the second reference object would be obvious to one of ordinary skill in the art before the effective filing date of the invention was made. The supporting rationale would be Rationales A-F, see MPEP 2143 I.

14. Regarding claim 11, Wexler discloses the method according to claim 10, wherein the target image comprises a rectangular object and the digital image as seen in figs 3, 5, 21-25. From the above teachings of Wexler “a reference object” 132 and 178 as seen in figs 3,5 respectively and also from disclosures in Figs 21-25 limitations as claimed in claim 11 further comprises a third reference object and a fourth reference object, wherein each of the first, second, third and fourth reference objects are located at a respective corner of the target object  would be obvious to one of ordinary skill in the art before the effective filing date of the invention was made. The supporting rationale would be Rationales A-F, see MPEP 2143 I.

15. Claim 22 is a corresponding medium claim of claim 10. See the corresponding explanation of claim 10.

16. Claim 23 is a corresponding medium claim of claim 11. See the corresponding explanation of claim 11.
Allowable Subject Matter
Claims 3-6, 12, 15-18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669